DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-12 remain withdrawn.

Claim 13 has been rejoined since it has been amended to delete at least the last 7 lines of the claim, which contained limitations directed to at least non-elected subspecies 2A (figs. 3-3C). That is, at least the recitations of the first mobile structure 153 selectively contacting an abutment portion of the second spring 159 based on an amount of force applied to the fist mobile structure have been deleted from claim 13.

Claim 14 remains withdrawn. Claim 14 is directed to at least the non-elected subspecies 2A (figs. 3-3C – see page 2 of the Restriction Requirement) due to the recitation of the first mobile structure 153 selectively contacting an abutment portion of the second spring 159 based on an amount of force applied to the fist mobile structure. 

Claims 15-17 remain withdrawn for depending from claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (line 12-13) at least one abutment element 66a extending outwardly from the first mobile structure 53 into the recess 66b of the second mobile structure 55 (see fig. 2).
Lines 18-24 then recite that the first mobile structure 53 is conditionally in contact with the abutment element 66a based on the amount of force exerted on the first mobile structure. Since the abutment element 66a is directly integrally formed with the first mobile structure 53, it is unclear how contact therebetween can be made or unmade based on an amount of force exerted on the first mobile mass.
For the purpose of examination, it will be interpreted that contact between the abutment element 66a of the first mobile structure 53 and the recess 66b of the second mobile structure 55 is conditionally made based on the claimed force.

Claims 2-6 are indefinite for depending from claim 1.

Claim 7 recites on lines 3-4 that the abutment element 66a is integrated in the second mobile structure 55 and includes a recess 66b in the second mobile structure, a protrusion 66a being housed in the recess 66b.
As shown in fig. 2, the abutment element 66a is integrated with the first mobile structure 53, not with the second mobile structure 55. Additionally, the disclosed abutment element 66a includes a protrusion 66a, not a recess 66b. These limitations contradict the specification and therefore make the claim unclear. 
The recitation of “a recess” on line 4 is a double recitation of the recess of claim 1, making it unclear whether a new recess is being recited. For the purpose of examination, it will be interpreted that the recess of claim 1 is being referred to. 
Since the recesses of claims 1 and 7 are the same recess, the combination of claims 1 and 7 recite that both an abutment element 66a and a protrusion extend into the same recess. However, fig. 2 shows that there is only one protrusion 66a per recess 66b, making claim 7 further indefinite. For the purpose of examination, it will be interpreted that the protrusion is the abutment element 66a. 
 
Claims 13 and 18 are indefinite for substantially the same reasons as claim 1.

Claims 19-20 are indefinite for depending from claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomqvist et al. (US 20170082519 A1, hereinafter Blomqvist) in view of Sakai et al. (US 20040182157 A1, hereinafter Sakai) and Glenn et al. (US 6865944 B2, hereinafter Glenn).
As to claim 1, Blomqvist teaches a micromechanical device, comprising: 
a body (the substrate, which is not illustrated; see ¶44); 
a first mobile structure 102a, having a first mass, configured to oscillate relative to the body in a first direction (horizontal direction in fig. 4) belonging to a plane (plane of fig. 4); 
a second mobile structure 101 having a first side (left side) and a second side (right side), the first and second sides extending along a second direction (vertical in fig. 4) transverse to the first direction; 
an elastic assembly (the springs in fig. 4, including springs 108a, 110a), having an elastic constant (because it is made of springs), mechanically coupled to the first mobile structure and to the body, and configured to expand and contract in the first direction (as shown in figs. 5a-b); and 
[AltContent: textbox (X)][AltContent: arrow]
    PNG
    media_image1.png
    493
    574
    media_image1.png
    Greyscale

at least one abutment element X (fig. 4 above) extending outwardly from the first mobile structure, wherein 
the elastic assembly is configured to enable the oscillation of the first mobile structure as a function of a force applied to the first mobile structure in the first direction (as shown in figs. 5a-b). 
Blomqvist does not explicitly teach that the body (i.e. substrate) is a semiconductor body,
wherein the second mobile structure defining a recess extending inwardly from the second mobile structure between the first and second sides,
wherein the at least one abutment element X extends into the recess of the second mobile structure,
wherein the first mobile structure, the abutment element, and the elastic assembly are arranged with respect to one another in such a way that: 
when the force applied to the first mobile structure is lower than an abutment- force threshold, then the first mobile structure is not in contact with the abutment element, and the elastic assembly operates with a first elastic constant; and 
when the force applied to the first mobile structure is greater than the abutment- force threshold, then the first mobile structure is in contact with the abutment element and, under the action of the applied force, a deformation of the elastic assembly is generated such that the elastic assembly operates with a second elastic constant different from the first elastic constant.  
Sakai teaches wherein the substrate 10 of an accelerometer is a semiconductor body (made of silicon - see fig. 1B and ¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Blomqvist such that the sensor structures are supported by a semiconductor body, as taught by Sakai, since such a modification would be a simple substitution of one method of supporting sensor structures for another for the predictable result that the sensor structures are still successfully supported.
Regarding the claimed recess,
Glenn teaches a sensing device (fig. 4) comprising mass elements 12, 12 and frame elements 122, 122 (in Blomqvist, element 101 is a frame element relative to mass elements 102a-b; therefore, mass elements 102a-b of Blomqvist are analogous to mass elements 12, 12 of Glenn and at least frame elements 122, 122 of Glenn are analogous to element 101 of Blomqvist), wherein excessive movement of the mass elements with respect to the frame elements is prevented (see abstract) using protrusions 66 and deceleration stops 120 (figs. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Blomqvist as modified to use protrusions and deceleration stops as taught by Glenn, instead of Blomqvist’s bumps 105e-f, since such a modification would be a simple substitution of one method of stopping excessive movement for another for the predictable result that Blomqvist’s masses 102a-b are still successfully stopped from moving excessively relative to element 101 during a shock.
[AltContent: textbox (of Glenn)][AltContent: textbox (Y)][AltContent: arrow]
    PNG
    media_image2.png
    450
    457
    media_image2.png
    Greyscale

Blomqvist as modified teaches wherein the second mobile structure 101 (Blomqvist) defining a recess Y (see fig. 5 of Glenn above) extending inwardly from the second mobile structure (Glenn’s stop 120 is part of Blomqvist’s second mobile structure 101, and the recess extends inwardly from the tip of Glenn’s stop 120) between the first and second sides,
wherein the at least one abutment element 66 (Glenn) extends into the recess Y (Glenn) of the second mobile structure,
wherein the first mobile structure, the abutment element, and the elastic assembly are arranged with respect to one another in such a way that: 
when the force applied (i.e. during a relatively light acceleration, that is not a “hard enough” shock described in ¶58 of Blomqvist) to the first mobile structure is lower than an abutment- force threshold (e.g. at which contact 201 is made in fig. 5a of Blomqvist), then the first mobile structure is not in contact with the abutment element (see the 112b rejection of this claim above for the examiner’s interpretation; at the level of force applied in fig. 5a of Blomqvist, the first mobile structure 102a is still able to move relative to the second mobile structure 101; in the modified Blomqvist, this means that the first mobile structure is not in contact with Glenn’s recess Y), and the elastic assembly operates with a first elastic constant (i.e. of weak spring 108a of Blomqvist; as shown in figs. 5a-b of Blomqvist, strong springs 110a-110d do not deform until after contact 201 is made); and 
when the force applied (i.e. a force resulting from a “hard enough” shock described in ¶58 of Blomqvist) to the first mobile structure is greater than the abutment- force threshold, then the first mobile structure is in contact with the abutment element and (see the 112b rejection of this claim above for the examiner’s interpretation; fig. 5b of Blomqvist shows that the level of force applied is such that further movement of the first mobile mass relative to the second mobile mass is prevented by contact therebetween; in the modified Blomqvist, this means that Glenn’s abutment element 66 contacts the walls of Glenn’s recess Y), under the action of the applied force, a deformation of the elastic assembly is generated such that the elastic assembly operates with a second elastic constant (formed by the combination of at least springs 108a, 110a of Blomqvist) different from the first elastic constant (of Blomqvist’s spring 108a).  

As to claim 2, Blomqvist as modified teaches wherein the elastic assembly includes a first spring 108a (Blomqvist) and a second spring 110a (Blomqvist) having a third elastic constant greater than the first elastic constant (¶58 of Blomqvist teaches that the third elastic constant of the second spring 110a is greater than the first elastic constant of the first spring 108a), the first mobile structure 102a (Blomqvist) being mechanically coupled to the semiconductor body (i.e. substrate) via the first spring (through anchor 103a as shown in fig. 4 of Blomqvist), and the second mobile structure being mechanically coupled to the semiconductor body via the second spring (through anchor 103a as shown in fig. 4 of Blomqvist).

As to claim 3, Blomqvist teaches wherein for an applied force lower than the abutment-force threshold (e.g. lower than the force required for contact 201 to be made in fig. 5a), the deformation of the elastic assembly is the deformation of the first spring 108a in the absence of deformation of the second spring 110a (see fig. 5a), and for an applied force (resulting from a “hard enough” shock in fig. 58) greater than the abutment-force threshold, the deformation of the elastic assembly is the deformation of both the first spring and the second spring (as shown in fig. 5b).

As to claim 4, Blomqvist teaches wherein for an applied force lower than the abutment-force threshold (i.e. before the contact 201 of fig. 5a is made), the elastic assembly operates with the first elastic constant of the first spring 108a, and, for an applied force (resulting from a “hard enough” shock described in ¶58) greater than the abutment-force threshold, the elastic assembly operates with the second elastic constant which is the sum of the first elastic constant (of spring 108a) and the third elastic constant (of spring 110a; see fig. 5b, in which both of the first spring and second spring are deformed).

As to claim 5, Blomqvist as modified teaches wherein the recess Y (Glenn) of the second mobile structure includes side walls, and the at least one abutment element 66 (Glenn) extends in the recess so as to co-operate in contact with the side walls of the recess when the applied force is equal to, or greater than, the abutment-force threshold.  

As to claim 6, Blomqvist teaches wherein the second mobile structure 101 has a second mass greater than the first mass (of element 102a; this is due to the second mobile structure being larger; ¶17 teaches that the “semi-flexible proof-mass,” which is formed by mass elements 101 and 102a-b, is planar; therefore, the sizes of elements 101 and 102a-b, as shown in fig. 5 for example, are proportional to their masses), and wherein for an applied force (i.e. lower than the force required for contact 201 in fig. 5a to be made) lower than the abutment-force threshold, a resonance pulsation of the micromechanical device is a function of the first elastic constant (of spring 108a) and of the first mass (of element 102a; this is because only springs 108a-b deform at forces too weak for contact 201 to be made, and because springs 108a-b support the first mass of element 102a), and for an applied force (resulting from a “hard enough” shock detailed in ¶58) greater than the abutment-force threshold, the resonance pulsation of the micromechanical device is a function of the first elastic constant (of spring 108a), of the third elastic constant (of spring 110a), of the first mass (of element 102a) and of the second mass (of element 101; as shown in fig. 5b the applied force above the abutment force threshold causes deformation of both of springs 108a, 110a and the movement of both mobile structures 101, 102a).

As to claim 7, Blomqvist as modified teaches wherein the second mobile structure 101 (Blomqvist), 120 (Glenn) has a through opening through which the first mobile 102a (Blomqvist) structure extends, and wherein the abutment element Y (Glenn; see the 112b rejection of this claim above for the examiner’s interpretation) is integrated in the second mobile structure and includes a recess Y (Glenn) in the second mobile structure, a protrusion 66 (Glenn; see the 112b rejection of this claim above for the examiner’s interpretation) being housed in the recess for enabling a translation of the protrusion parallel to the first direction for an applied force lower than the abutment-force threshold (i.e. a force too weak to cause the contact 201 in fig. 5a of Blomqvist) and for blocking a translation for an applied force greater than the abutment-force threshold (this force corresponds to when contact 202 in fig. 5b of Blomqvist is made, and causes Glenn’s protrusion 66 to contact a wall of Glenn’s recess Y). 

Claim 13 is rejected similarly to claim 1 since the apparatus of the modified Blomqvist as applied to claim 1 includes all the structure required by claim 13. Specifically, Blomqvist as modified teaches a micromechanical device, comprising: 
a semiconductor body (substrate); 
a first mobile structure 102a (Blomqvist), having a first mass, configured to oscillate relative to the semiconductor body in a first direction (horizontal in fig. 4 of Blomqvist) belonging to a plane (of fig. 4 of Blomqvist); 
a second mobile structure 101 (Blomqvist), 120 (Glenn) having a first side (left side) and a second side (right side) opposite one another and extending along a second direction (vertical in fig. 4 of Blomqvist) transverse to the first direction, and a third (upper side in fig. 4 of Blomqvist) and a fourth side (lower side in fig. 4 of Blomqvist) opposite one another and extending along the first direction, the second mobile structure defining a plurality of recesses Y (belonging to the stops 120 of Glenn) extending from the second mobile structure inwardly along the second direction toward the third and fourth sides between the first and second sides; 
an elastic assembly (formed by Blomqvist’s springs in fig. 4), having an elastic constant (since it is made of springs), mechanically coupled to the first mobile structure (as shown in fig. 4 of Blomqvist) and to the semiconductor body (via anchors in fig. 4 of Blomqvist), and configured to expand and contract in the first direction; and 
a plurality of abutment elements 66 (Glenn) extending outwardly from the first mobile structure along the second direction into the recesses of the second mobile structure, 
wherein the elastic assembly is configured to enable the oscillation of the first mobile structure as a function of a force applied to the first mobile structure in the first direction (as shown in fig. 5a of Blomqvist), and 
wherein the first mobile structure, the abutment element, and the elastic assembly are arranged with respect to one another in such a way that: 
when the force applied (i.e. during a relatively light acceleration, that is not a “hard enough” shock described in ¶58 in Blomqvist) to the first mobile structure is lower than an abutment- force threshold (e.g. at which contact 201 is made in fig. 5a of Blomqvist), then the first mobile structure is not in contact with the abutment element (see the 112b rejection of this claim above for the examiner’s interpretation; when the force applied is lower than the abutment- force threshold, the first mobile structure is still able to move relative to the second mobile structure as shown in fig. 5a of Blomqvist; in the modified Blomqvist, this means Glenn’s abutment element 66 does not contact a wall of Glenn’s recess Y), and the elastic assembly operates with a first elastic constant (of Blomqvist’s weak spring 108a); and 
when the force applied to the first mobile structure is greater than the abutment- force threshold (see fig. 5b of Blomqvist), then the first mobile structure is in contact with the abutment element (see the 112b rejection of this claim above for the examiner’s interpretation; when the force applied is higher than the abutment- force threshold, contact 202 has been made and the first mobile structure is not able to move further relative to the second mobile structure as shown in fig. 5b of Blomqvist; in the modified Blomqvist, this means Glenn’s abutment element 66 contacts a wall of Glenn’s recess Y) and, under the action of the applied force, a deformation of the elastic assembly is generated such that the elastic assembly operates with a second elastic constant (of the combination of at least Blomqvist’s springs 108a, 110a) different from the first elastic constant.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20120160029 A1, hereinafter Yamaguchi) in view of Sakai et al. (US 20040182157 A1, hereinafter Sakai), Blomqvist et al. (US 20170082519 A1, hereinafter Blomqvist) and Glenn et al. (US 6865944 B2, hereinafter Glenn).
As to claim 18, Yamaguchi teaches (see fig. 13) a micromechanical device, comprising: 
a body (substrate); 
a first mobile structure 21, having a first mass, configured to oscillate relative to the semiconductor body in a first direction (vertical in fig. 13) belonging to a plane (of fig. 13); 
a second mobile structure 23 having a first side and a second side (upper and lower side in fig. 13), the first and second sides extending along a second direction (horizontal in fig. 13) transverse to the first direction; 
an elastic assembly (formed with springs 31-32), having an elastic constant (because it is made of springs), mechanically coupled to the first mobile structure and to the body; 
means 211-212, 511, 521 for capacitive detection of the oscillation of the first mobile structure; and 
wherein 
the elastic assembly is configured to enable the oscillation (i.e. an oscillation at low accelerations while not in contact with the abutment element 23 - see ¶94) of the first mobile structure as a function of a force (resulting from the low accelerations discussed above) applied to the first mobile structure in the first direction.
Yamaguchi does not teach wherein the body is a semiconductor body;
 the second mobile structure defining a recess extending inwardly from the second mobile structure between the first and second sides;
the elastic assembly is configured to expand and contract in the first direction,
at least one abutment element extending outwardly from the first mobile structure into the recess of the second mobile structure,
wherein the first mobile structure, the abutment element, and the elastic assembly are arranged with respect to one another in such a way that: 
when the force applied to the first mobile structure is lower than an abutment- force threshold, then the first mobile structure is not in contact with the abutment element, and the elastic assembly operates with a first elastic constant; and 
when the force applied to the first mobile structure is greater than the abutment- force threshold, then the first mobile structure is in contact with the abutment element and, under the action of the applied force, a deformation of the elastic assembly is generated such that the elastic assembly operates with a second elastic constant different from the first elastic constant.  
Sakai teaches wherein the substrate 10 of an accelerometer is a semiconductor body (made of silicon - see fig. 1B and ¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yamaguchi such that the sensor structures are supported by a semiconductor body, as taught by Sakai, since such a modification would be a simple substitution of one method of supporting sensor structures for another for the predictable result that the sensor structures are still successfully supported.
Regarding the elastic assembly,
Blomqvist teaches an accelerometer (figs. 4-5b) comprising first mobile structures 102a-b and an abutment element 101 supported by an elastic assembly 108a-b, 110a-d such that weak springs 108a-b deform at low accelerations and strong springs 110a-d deform at high accelerations (¶58), wherein the elastic assembly expands and contracts in the direction in which the first mobile structures and abutment element oscillate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yamaguchi as modified such that the first mobile structure and abutment element are supported by springs that expand and contract in the direction in which the first mobile structure oscillates, as taught by Blomqvist, since such a modifications would be simple substitutions of one kind of spring for another for the predictable result that acceleration is still successfully sensed.
Regarding the claimed recess,
Glenn teaches a sensing device (fig. 4) comprising mass elements 12, 12 and frame elements 122, 122 (in Yamaguchi, element 23 is a frame element relative to mass element 21; therefore, mass element 21 of Yamaguchi is analogous to mass element 12 of Glenn and at least frame element 122 of Glenn is analogous to element 21 of Yamaguchi), wherein excessive movement of the mass elements with respect to the frame elements is prevented (see abstract) using protrusions 66 and deceleration stops 120 (figs. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yamaguchi as modified to use protrusions and deceleration stops as taught by Glenn, instead of Yamaguchi’s directly abutting faces between elements 21, 23, since such a modification would be a simple substitution of one method of stopping excessive movement for another for the predictable result that Yamaguchi’s mass 21 is still successfully stopped from moving excessively relative to element 23.
Yamaguchi as modified teaches the second mobile structure defining a recess Y (fig. 5 of Glenn above) extending inwardly from the second mobile structure 23 (Yamaguchi), 120 (Glenn) between the first and second sides;
at least one abutment element 66 (Glenn) extending outwardly from the first mobile structure 21 (Yamaguchi) into the recess Y (Glenn) of the second mobile structure (see fig. 5 of Glenn, which teaches the abutment element 66 extending into the recess Y),
wherein the first mobile structure, the abutment element, and the elastic assembly are arranged with respect to one another in such a way that: 
when the force (i.e. in Yamaguchi, this is a force too low to cause the first mobile structure 21 to contact the second mobile structure 23 - ¶94 of Yamaguchi) applied to the first mobile structure is lower than an abutment- force threshold (being the amount of force at which Yamaguchi’s masses 21, 23 touch each other), then the first mobile structure is not in contact with the abutment element (see the 112b rejection of this claim above for the examiner’s interpretation; when the force applied is low, elements 21, 23 of Yamaguchi do not touch; in the modified Yamaguchi, this means that the first mobile mass of Yamaguchi is not in contact with a wall of Glenn’s recess Y), and the elastic assembly operates with a first elastic constant (of Yamaguchi’s spring 31); and 
when the force applied to the first mobile structure is greater than the abutment- force threshold (described in ¶94 of Yamaguchi), then the first mobile structure is in contact with the abutment element (see the 112b rejection of this claim above for the examiner’s interpretation; when the force applied is higher than the threshold, elements 21, 23 of Yamaguchi touch as detailed in ¶94; in the modified Yamaguchi, this means that the first mobile element is in contact with a wall of Glenn’s recess Y) and, under the action of the applied force, a deformation of the elastic assembly is generated such that the elastic assembly operates with a second elastic constant (being the combination of Blomqvist’s strong and weak springs 108a, 110a) different from the first elastic constant (of Blomqvist’s weak spring 108a).  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Sakai, Blomqvist and Glenn as applied to claim 18 above and further in view of Classen et al. (US 20180328959 A1, hereinafter Classen).
As to claim 19, Yamaguchi teaches wherein the capacitive detection means comprise at least one mobile electrode 211 (fig. 13), adapted to be biased at a first voltage (i.e. in order to form a measurable capacitance correlating to acceleration - ¶37), configured to oscillate with the first mobile structure, and at least two fixed electrodes 511, 511 adapted to be biased at a second voltage (¶37 teaches that the fixed electrodes 511 are capacitive electrodes used for detecting acceleration, and are therefore capable of having a second voltage applied thereto for acceleration detection), and wherein the at least one mobile electrode extends between the at least two fixed electrodes, and is capacitively coupled to, one of the at least two fixed electrodes so as to form a capacitor with variable capacitance (¶37).
Yamaguchi as modified does not teach that the at least one mobile electrode is capacitively coupled to the at least two fixed electrodes so as to form two respective capacitors with variable capacitance (as shown in fig. 13, each mobile electrode is only capacitively coupled with one fixed electrode).
Classen teaches an accelerometer comprising a proof mass 10 (fig. 8; see fig. 1 for an overall view of the device) with at least one mobile electrode 11 capacitively coupled to the at least two fixed electrodes 20-21 so as to form two respective capacitors with variable capacitance (¶53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yamaguchi as modified such that each of the mobile electrodes 211, 212 (Yamaguchi) is coupled to at least two fixed electrodes 20-21 (Classen) so as to form two respective capacitors with variable capacitance as taught by Classen since such a modification would be a simple substitution of one method of detecting the movement of movable electrodes for another for the predictable result that acceleration is still successfully detected.

As to claim 20, Yamaguchi teaches wherein the at least one mobile electrode 211 (Yamaguchi) is fixed with respect to the first mobile structure 21 (Yamaguchi), and the at least two fixed electrodes 20-21 (Classen) are fixed with respect to the semiconductor body (¶36 of Yamaguchi teaches that the fixed electrodes are fixed on the substrate, which corresponds to the semiconductor body in the modified Yamaguchi).

Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 12 that Sakai and Glenn do not cure the deficiencies of Blomqvist with respect to claims 1 and 13.
Applicant’s argument is unpersuasive. As shown in the rejections of claim 1 and 13 above, Blomqvist in view of Sakai and Glenn teaches all of claims 1 and 13.

Applicant argues on pg. 12 that the prior art of record does not teach claim 18.
Applicant’s argument is unpersuasive. As shown in the rejection of claim 18 above, Yamaguchi in view of Sakai, Blomqvist and Glenn teaches all of claim 18.

Applicant’s remaining arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) for rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                 

/JILL E CULLER/           Primary Examiner, Art Unit 2853